Platform Product Solutions Thomas Weihsmann David Mayer 2 The Kaman Difference Premium products by best-in-class suppliers Highly qualified vendors Value-added solutions First in industry to offer a comprehensive, thoroughly-tested and quantifiable plant savings program 3 Best-in-Class Suppliers 4 Supply Chain and Logistics •257 Locations •5 Distribution Centers •2 million+ orders processed annually •99.98% shipping accuracy •Logistics infrastructure provides high level of customer service ERP will fully leverage common distribution network across all product platforms 5 Custom Engineered Products 6 Adding Leading Brands in Multiple Technologies PLCs, HMIs Sensors & Signaling Machine Safety Hydraulics Pneumatics Fluid Connectors Motion Control Servos & Steppers Linear Motion Bearings Power Transmission Industrial Supplies Automotive Power Generation Beverage Oil & Gas Food Paper Primary Metals Mining Fabricated Metals Original Equipment Manufacturers (OEM) Bearings & Power Transmission Fluid
